STRAUP, J.
These are two cases in ejectment, one against O. E. Johnson and the Johnson Company, a corporation, and the other against Mrs. Butler. They are consolidated on this appeal. The facts in each case are the same. Eor convenience we-refer more particularly to the Johnson Company Case.
On the 10th of August, 1888, William J. Lloyd, the then owner of the land described in the complaint, a lot in Salt Lake City 36 by 165 feet, made a ground lease to the defendants C. E. Johnson, Mrs. Butler, and one Oliver Hodg-son, for a term of ten years, or to and including the 10th of August, 1898, at a rental of forty-five dollars a month. In the lease it was stipulated: “And it is further agreed that the building erected upon the aforesaid lot shall, at the expiration of the time in this lease mentioned, be the property of' the parties of the second part,” the lessees. The lessees went into possession of the lot, and at their own expense erected thereon a two-story brick building, the walls of which rested upon a rock foundation embedded in the soil. The building cannot be removed without tearing it down. The upper story was occupied by Johnson, and was used by him in carrying on a photograph business; the lower, consisting of' two storerooms, was occupied by Butler and Hodgson, each occupying one room. In 1895 Johnson transferred his interest in and to the lease and to the building to the Johnson Company, a corporation of which he was the president and *470general manager and principal stockholder, and which thereafter occupied and used the upper floor of the building in carrying on a photograph business: Johnson and the Johnson Company paid to Lloyd one-third of the ground rent, Butler one-third, and Hodgson one-third, each fifteen dollars a month. In the summer of 1898, and before the lease expired, one B. F. Johnson, on behalf of the Johnson company, saw Lloyd and also his son John H. Lloyd, his agent, “for the purpose of securing an extension of the lease.” He had prepared a draft of a new lease and read it to William J. Lloyd. Lloyd told him the lease “was all right” except the rent was too small, Johnson proposing that each pay but five dollars a month instead of fifteen dollars, and Lloyd insisting that each pay ten dollars a month, and requested Johnson to see his son John about it, and-said “that the present lease — that is, the lease that was then in effect— should be continued.” Johnson saw John Lloyd with respect to the amount of rent to be paid, but they then reached • no definite conclusion or understanding about it. The Johnson Company, however, paid and W. J. Lloyd accepted $7.50 a month for about six months after the written lease had expired. No new lease having been entered into, B. F. Johnson, in December, 1898, drew another proposed lease and presented it to William J. Lloyd, and had a further conversation with him about it. On this point Johnson testified :
“He (William J. Lloyd) at that time said he didn’t care to sign a written lease for any specified time; that the terms of this proposed lease were all right, and he didn’t care to sign a written lease because he thought he probably would sell the property. At all events he wanted to leave it so he could sell it, and he referred me again to his son John Lloyd for an arrangement as to the amount of rent, because we were still disputing about what rent we would pay. When we first got into controversy about the rent I called attention to the fact that we desired the matter settled one way or the other, as we would be obliged to seek a new location for the photograph gallery unless we could get an exten*471sion of tbis lease, and be said that, until we came to some definite conclusion about a new written lease, we could continue to occupy tbe premises on tbe same terms and conditions of tbe old lease, except we were to arrange with bis son about tbe rent, tbe amount of rent to be paid.”
He further testified that be thereafter saw John H. Lloyd,.' and that it was finally agreed between them that tbe rental to be paid by each tenant was eight dollars a month. Tbe Johnson Company continued in possession and paid that amount of rent each month until tbe commencement of tbis action, as also did Mrs. Butler. In November, 1898, about three months after tbe expiration of tbe original lease, W. J. Lloyd purchased Hodgson’s interest in tbe tbe building, and from thence by tenants occupied tbe same room which theretofore bad been occupied by Hodgson.
J. H. Lloyd testified that bis father bad consulted with him in relation to tbe proposed extension of tbe tenancy of Johnson and Butler, and stated that their tenancy might be continued from month to month, but that be did not desire to tie up bis property by any long lease. Tbe Johnson Company and Mrs. Butler paid tbe rent to W. J. Lloyd until bis death in June, 1903, and thereafter to John H. Lloyd, tbe executor of bis estate. On tbe 18th of August, 1910, tbe executor by deed sold and conveyed tbe real estate to tbe plaintiff. Tbe deed described tbe real estate without reference to-any improvements thereon. Tbe executor, thereupon notified tbe Johnson Company and Mrs. Butler that tbe plaintiff “since tbe 18th of August, 1910, has been tbe owner of tbe land and premises above described, together with all our improvements thereon.” Tbe plaintiff, four days after tbe purchase, and on tbe 22d day of August, 1910, served a written-notice and demand on tbe Johnson Company and Butler to vacate and surrender to him tbe land, and all the improvements thereon, not later than tbe 8th of September, 1910. They refused to surrender tbe building, hence these lawsuits.
Tbe plaintiff does not claim to be an innocent purchaser. It is shown, and not denied, that be purchased with full knowledge and notice of all tbe rights and claims, whatever *472they may be, of tbe Johnson Company and Mrs. Butler in .and to tbe improvements. Before tbe plaintiff purchased be inquired about them, and was told that tbe Johnson .Company and Mrs. Butler each claimed an undivided one-third interest in and to tbe building, and that tbe Lloyd estate ■owned tbe other one-third. Both tbe Johnson Company and Mrs. Butler at tbe time of plaintiff’s purchase were, and for a long time prior thereto bad been, in possession of tbe property, tbe Johnson Company of tbe first floor, and Mrs. Butler one of tbe storerooms.
While tbe court found that no agreement was made between William J. Lloyd and C. E. Johnson, except tbe ten-year written lease, or that “be should continue to own and occupy said building,” it nevertheless found that “shortly prior to tbe expiration of tbe term of tbe said written lease, B. F. Johnson, on behalf of tbe Johnson Company, verbally agreed with William J. Lloyd that said Johnson Company could occupy tbe said premises until further arrangements could be made,” and that “John H. Lloyd in behalf of said William J. Lloyd and B. F. Johnson in behalf of tbe Johnson Company agreed upon a rental of eight dollars per month.”
The defendants offered to show that the building placed ■on the lot was of the value of $7000. They also offered to ■show that the building was assessed.each year, first to C. E. Johnsoii, Mrs. Butler, and Hodgson, then to the Johnson Company and Butler, and that the Johnson Company and Mrs. Butler each paid one-third of such taxes until the commencement of the suit; that after Hodgson sold his interest to William J. Lloyd the building was assessed to the Johnson Company, Butler and William J. Lloyd, and that each paid one-third of the taxes. They further offered to show that William J. Lloyd, neither before nor after the expiration of the ten-year lease, claimed or asserted any interest in and to the building, except the portion thereof and the interest purchased by him from Hodgson. All this the court, on plaintiff’s objections, refused.
The court entered judgment decreeing plaintiff to be the owner and entitled to the immediate possession of the real es*473tate, “together with all the improvements and buildings thereon” ; that the defendants had no right, title, or interest in or to the building, or any part thereof, and that they, on and after September 8, 1910, wrongfully and unlawfully withheld possession thereof from the plaintiff, and ordered a writ of restitution. The defendants appeal.
1 Complaint is made of the rulings refusing the defendants’ proffered evidence. We think the court erred in such respect. The objections were made and the rulings are defend-, ed on the ground that the defendants had neither pleaded nor claimed title by adverse possession. Of course no such issue was tendered, nor was there any such claim made. But it is manifest that the character and value, of the building, the payment of the taxes, and the admissions against interest of plaintiff’s immediate grantor while in possession of the land and during the time of his title, were material and relevant for purposes other than to support a claim for adverse possession. In determining whether a thing is or is not a fixture it is proper to inquire into its character and value. Here confessedly the plaintiff purchased subject to whatever rights the defendants had in and to the building, and got no more, as against the defendants, than wha.t his grantor in fact had. The payment of taxes by the defendants on the building had some bearing on the question of ownership and the manner in which the parties themselves regarded it, both before and after the 'expiration of the ten-year lease. The evidence was especially pertinent on the question of abandonment and surrender. The rule is familiar that declarations or admissions against interest of a grantor concerning his title while in possession and during the time of his title are admissible in evidence against his grantee who> claims or holds title through or under him. Since the plaintiff purchased with actual notice of the defendants’ claims we need not decide whether the particular declarations and admissions of plaintiff’s grantor would be receivable had the plaintiff purchased without knowledge or notice of the claims.
*4742 *473The appellants, however, have another complaint more serious. The court ruled the case, and the judgment is defended, *474oh the theory that the building placed oh the lot by the lessees was a fixture, and while they, by'the express terms of their lease — the ten-year lease — had the right to remove it, they nevertheless were required to do so at or before the expiration of the- lease; and, not having done so, as the plaintiff asserts, and having entered into a new lease with the lessor, after the expiration of. the written lease, with no reservation of a right to a removal of the building, or of any fixtures, the building was surrendered to the lessor and became a part of the realty, and therefore the right of the lessees to remove it was lost. The plaintiff thus invokes the rule, frequently applied by courts in many jurisdictions, that if a tenant having the right to remove fixtures erected hy him on demised premises accepts a new lease of such premises without reservation or mention of any claim to such fixtures, and enters upon a new term thereunder, the right of removal is lost, notwithstanding his actual possession was eontinuous. In support of this he cites: Carlin v. Ritter, 68 Md. 478, 13 Atl. 370, 16 Atl. 301, 6 Am. St. Rep. 467; Loughran v. Ross, 45 N. Y. 792, 6 Am. Rep. 173; Merritt v. Judd, 14 Cal. 60; Wadman v. Burke, 147 Cal. 351, 81 Pac. 1012, 1 L. R. A. (N. S.) 1192, and notes, 3 Ann. Cas. 330; Watriss v. Nat’l Bank of Cambridge, 124 Mass. 571, 26 Am. Rep. 694; Unz v. Price’s Devisees (Ky.) 58 S. W. 705; Hedderich v. Smith, 103 Ind. 203, 2 N. E. 315, 53 Am. Rep. 509; Davis v. Buffum, 51 Me. 160.
The defendants contend:
(1) The facts here do not bring the case within that rule; and (2) the right of removal of fixtures placed on demised premises by a tenant continues so long as he remains in possession of the premises with the landlord’s consent, even after the lease expires, and that even the making of a new lease and continuous possession thereunder does not itself forfeit the tenant’s right to the removal of fixtures placed on the premises under the first lease, unless the new lease contains stipulations or covenants showing, or which are equivalent to, an abandonment or surrender of such fixtures. In support of such second contention is cited: Kerr v. Kingsbury, 39 Mich *475154, 33 Am. Rep, 362; McCarthy v. Trumacher, 108 Iowa, 284, 78 N. W. 1104; Union Terminal Co. v. Wilmar Co., 116 Iowa, 392, 90 N. W. 92; Daly v. Simonson, 126 Iowa, 716, 102 N. W. 780, Ogden v. Garrison, 82 Neb. 302, 117 N. W. 714, 17 L. R. A. (N. S.) 1135; Radey v. McCurdy, 209 Pa. 306, 58 Atl. 558, 67 L. R. A. 359, 103 Am. St. Rep. 1009; Donnelly v. Frick & Lindsay Co., 207 Pa. 597, 57 Atl 60; Second Nat’l Bank of Beloit v. O. E. Merrill Co., 69 Wis. 501, 34 N. W. 514; Fitzgerald v. Anderson, 81 Wis. 341, 51 N. W. 554; Wright v. Macdonnell, 88 Tex. 140, 30 S. W. 907; O’Brien v. Mueller, 96 Md. 134, 53 Atl. 663; Bergh v. Herring-Hall-Marvin Safe Co., 136 Fed. 368, 69 C. C. A. 212, 70 L. R A. 756; Searle v. Rom. Cath. Bishop of Springfield, 203 Mass. 493, 89 N. E. 809, 25 L. R. A. (N. S.) 992, 17 Ann. Cas. 340.
If we bold with the defendants on the first, we need not determine whether the rule is as contended by the plaintiff, or the defendants in their second contention.
The court found, and the evidence shows, no new lease was made. But- the court found that it was verbally agreed'that the defendants “could occupy the premises until other arrangements could be made.” And the evidence, without dispute, shows that until some definite conclusion was reached as to a new written lease, the defendants “could continue to occupy the premises on the same conditions and terms of the old lease,” except as to the amount of rent to be paid which was. agreed to be eight dollars per month for each tenant; that the lessor finally did not desire to enter into a new written lease for a long definite time, but was willing that the “tenancy might be continued from month to month, and under such an understanding and arrangement, the defendants remained in possession and paid the rent to W. J. Lloyd and to the executor of his estate, until notice from the plaintiff in August, 191.0, terminating the tenancy on September 8th of that year. This but shows an excresence on the term, or a holding over with the consent of the landlord, or a tenancy at will, under the terms and conditions of the written lease, except as to the amount of rent to be paid, and hence is not *476within the rule contended for by the plaintiff, but is more nearly within that announced in Young v. Con. Imp. Co., 23 Utah, 586, 65 Pac. 720. There it was held that an extension of the terms and conditions of a lease, giving the tenant the right to remove fixtures, included the right to remove fixtures placed in the demised premises by him under the terms of the original lease. Upon the facts here no presumption, either of law or fact, can be indulged that the building, which under the express terms of the written lease was to be “the property” of the lessees, was abandoned or surrendered to the lessor.
The evidence shows the plaintiff to be the owner of the land, and that he and the Johnson Company and Butler are the joint owners of the building, each owning an undivided one-third interest therein. He had the right to terminate the tenancy, which he did, and to have the possession of the land restored to him, which was not controverted; but he had no right to the exclusive possession of the building, nor to have the title of it awarded solely to him. Each is obliged to respect the rights of the other.
. The facts referred to were pleaded by the defendants in defense only. Nothing is pleaded by them by way of affirmative relief, nor is there any such relief prayed. They did aver “that when plaintiff demanded of this defendant the possession of said premises and the improvements thereon he offered to vacate the premises and to tear down and remove the building, or to join with plaintiff in so doing, and plaintiff refused to join with this defendant in so tearing down and removing said building, and forbade defendant doing so.” But no evidence was given of that, except the plaintiff, .in response to questions asked him on cross-examination, answered that defendant “never made a proposition to do so, but I don’t think I would give consent to it,” because he claimed to be the sole owner of the building. And when the matter was further attempted to be gone into, the court, on plaintiff’s objection, stopped it. No findings were made with respect to it, and no complaint is made in such particular.
*477The judgment, therefore, awarding title and possession of "the land to plaintiff and terminating the tenancy, is to that extent affirmed; otherwise it is reversed, and the case remanded, with directions to make findings and to enter a judgment awarding the title and ownership of the building jointly in the plaintiff, the Johnson Company, and Butler, each an undivided one-third interest. Neither the pleadings nor the assignments justify or authorize us to do more. Costs to appellants.
McCARTY, C. J., and FRICK, J., concur.